Citation Nr: 1500239	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified before the undersigned.  At that time, the appealed claims also included a claim for service connection for bipolar disorder.  However, an August 2014 rating decision granted service connection for this condition, based on medical evidence indicating it was a progression of the previously service-connected adjustment disorder with depressed mood and obsessive compulsive disorder.  At his hearing, the Veteran also stated his intent to seek an increased rating for his service-connected psychiatric condition, and that was then adjudicated in the August 2014 rating, with an increase to 70 percent. 

As discussed in more detail below, the Veteran passed away while this appeal was pending.  His spouse has filed for Dependency and Indemnity Compensation and accrued benefits.  She has specifically referred to the claim the Veteran had pending at his death for a total rating based on individual unemployability.  This is REFERRED to the RO for consideration. 


FINDING OF FACT

In November 2014, the VA was notified by the Social Security Administration that the Veteran had died on November [redacted], 2014.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (2013); 38 C.F.R. § 20.1302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board provides no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  38 C.F.R. § 3.1010 (2014).  Such request must be filed not later than one year after the date of the appellant's death.  38 C.F.R. § 3.1010(b).  A person eligible for substitution will include those persons "among those listed in the categories of eligible persons in § 3.1000(a)(1) through (5) and first in priority order."  38 C.F.R. § 3.1010(d).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).



ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


